Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 4/7/2022, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to the claims.  Claims 1-20 are pending, with claim 20 withdrawn due to a restriction requirement.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 requires the roughness to be less than 10 nm RMS and therefore these claims fail to further limit this claim as they either broaden or repeat the roughness requirement.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (Growth of micro- and nanocrystalline dual layer composite diamond films by microwave plasma CVD: Influence of CO2 concentration on growth of nano-layer.  Journal of Crystal Growth 410 (2015) 30-34) taken collectively with Moneger et al.  (Deposition of nanocrystalline diamond in pulsed Ar/H2/CH4 microwave discharges.  Diamond & related Materials 16 2007, 1295-1299.) and Williams et al. (High Young’s Modulus in ultra thin nanocrystalline diamond).
Claim 1:  Liu discloses a method of depositing a diamond layer on a substrate, the method comprising: generating a microwave plasma in a gas mixture in a substrate processing chamber, the gas mixture comprising a first gas comprising H2, a second gas comprising CO2, a third gas selected from the group consisting of CH4 and a fourth gas comprising inert gas (Argon); and depositing a nanocrystalline diamond layer on the substrate, the nanocrystalline diamond layer having a thickness, a roughness, a hardness, and a modulus (abstract, section 2.2).
Liu generally discloses a microwave plasma and therefore fails to disclose pulsed plasma.  However, Monger discloses pulsing plasma for the formation of the NCD films that are high quality and result in more flexibility (introduction) versus that of a continuous MW plasma.  Therefore taking the references collectively, it would have been obvious to have modified Liu to use the pulsing plasma with a reasonable expectation of predictable results and to achieve the benefits as outlined by Monger.
Moneger discloses the pulse repetition rate directly affects the grain size and thickness (Figure 2-3) and discloses pulsing at 50% duty cycle (% of peak power) and frequency within the range as claimed (Experimental) and therefore taking the references collectively using the pulse repetition rate and duty cycle as set forth by Moneger would have led to predictable results.  At the very least, the prior art of Moneger discloses the result effective nature of the pulse frequency and therefore determination of the optimum value for the pulse frequency through routine experimentation would have been obvious.
As for the roughness and Young’s modulus as claimed, the examiner cites here Williams which discloses adjusting the process parameters to achieve a Young Modulus and roughness within the range as claimed (Section 3.1 as it relates to RMS, stating “5 nm r.m.s.” and “around 9 nm r.m.s. and Youngs Modulus at Figure 5) by adjusting the growth parameters, including specifically the methane concentration.  Therefore, taking the references collectively it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the RMS and Youngs Modulus as claimed as such are known variables in the diamond layer that are tunable and one would desire to achieve the claimed roughness and Young Modulus based on the explicit teachings of Williams.
Claim 2:  Liu discloses Argon (Table 1).
Claim 12-13:  These claims are obvious for the reasons set forth as it relates to RMS above.

Claims 3-5 , 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al taken collectively with Moneger and Williams taken collectively with US Patent Application Publication 20100209665 by Konovalov et al.
Liu, Moneger and Williams discloses all that is taught above and discloses the varying the amount of the first through fourth gases (see Table 1 of Liu); however, fails to disclose the claimed amounts.  However, Konovalov also discloses the formation of smooth diamond using microwave plasma (0073) and discloses supplying noble gases (including argon), hydrogen and carbon precursors (0041-0058) and discloses adjusting the volume percentage that overlaps the claimed ranges (0043, 0047, 0056) and therefore adjusting the amount of hydrogen, argon and carbon precursors to be within the range as claimed would have been obvious as predictable.   Additionally, In the case where the claimed ranges “overlap or lie” inside ranges disclosed by prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 191 USPQ 90.  See MPEP 2144.05.
Claim 12-13:  Konovalov discloses an RMS that is 5 nm to 10 nm (overlapping the claimed range) and therefore makes obvious the claimed range.  Additionally, Liu discloses a smooth film and Konovalov discloses adjusting the noble gas percentage to achieve the desired RMS (see e.g. Figure 2 and accompanying text) and therefore taking the references collectively it would have been obvious to provide the desired RMS to achieve ultra smooth nanocrystalline diamond.
Claim 14:  Liu discloses the nanocrystalline diamond layer comprises a single layer (see Figure 2).
Claims 15-18:  Liu with Moneger, Williams and Konovalov discloses and makes obvious these claims for the reasons set forth above.  As for the “surface of the substrate does not include a nanocrystalline diamond layer under the nanocrystalline diamond layer formed using the microwave plasma” such is taught by Liu at Figure 2.  

Claims 6-11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu with Moneger, Williams and Konovalov and further with Kromka (Linear antenna microwave plasma CVD deposition of diamond films over large areas)
Claim 6 and 19:  Liu with Moneger, Williams and Konovalov discloses pulsing microwave power at a peak power; however fails to discloses the claimed peak power.  However, Kromka, also discloses pulsing the microwave power for diamond deposition using CVD precursor gases and disclose a peak power of 4.4 kW working at a pulse frequency up to 500 HZ (see section 2) and therefore using this peak power for the generation of the pulsed microwave plasma for the formation of the diamond on the substrate.  
Claim 8 and 9:  Kromka discloses pressure that overlaps and thus makes obvious the claimed range (Section 3) and using such would have been obvious as predictable.  Additionally, in the case where the claimed ranges “overlap or lie” inside ranges disclosed by prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 191 USPQ 90.  See MPEP 2144.05.  At the very least, Kromka discloses the gas pressure 
Claims 10-11:  Kromka discloses a temperature that overlaps the claimed range (up to 800C in Experiment would encompass the claims as drafted due to the thermal transfer of the substrate).   In the case where the claimed ranges “overlap or lie” inside ranges disclosed by prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 191 USPQ 90.  See MPEP 2144.05.  Additionally, the temperature would have been recognized as a result effective variable, directly affecting the deposition and determination of the appropriate temperature of the gas mixture would have been obvious to one of ordinary skill in the art.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu with Moneger, Williams and Konovalov and further with Kromka and further with US Patent 5071677 by Patterson et al.
While the examiner maintains that gas mixture will be at the claimed temperature due to the thermal transfer of the substrate at said temperature, the examiner cites here Patterson which discloses a diamond CVD deposition and discloses the gases at a temperature from 400C to 920C and/or 250C to 700C (see e.g. claim 38), each of which fully encompasses the claims as drafted and therefore using such temperatures would have been obvious as predictable for the formation of a diamond layer.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu with Moneger, Williams and Konovalov and further with US Patent 5071677 by Patterson et al.
While the examiner maintains that gas mixture will be at the claimed temperature due to the thermal transfer of the substrate at said temperature, the examiner cites here Patterson which discloses a diamond CVD deposition and discloses the gases at a temperature from 400C to 920C and/or 250C to 700C (see e.g. claim 38), each of which fully encompasses the claims as drafted and therefore using such temperatures would have been obvious as predictable for the formation of a diamond layer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P TUROCY/Primary Examiner, Art Unit 1718